UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/10 -1- FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2010 (Unaudited) Common Stocks96.9% Shares Value ($) Australia7.3% Atlas Iron 281,420 a 849,116 Australia & New Zealand Banking Group 39,130 934,516 BHP Billiton 33,193 1,536,226 Coca-Cola Amatil 187,290 2,080,340 Commonwealth Bank of Australia 34,930 1,813,826 Dexus Property Group 1,569,480 1,276,183 Macquarie Group 17,250 652,977 Stockland 300,530 1,106,574 Westfield Group 108,902 1,067,066 Westfield Retail Trust 107,395 282,298 Austria1.1% Erste Group Bank 35,336 Denmark1.8% Carlsberg, Cl. B 13,700 1,371,707 Pandora 25,199 1,517,890 Finland1.4% Fortum 25,440 765,923 Sampo, Cl. A 55,270 1,480,849 France11.1% BNP Paribas 43,447 2,764,170 France Telecom 113,340 2,361,976 GDF Suez 51,862 1,860,803 Legrand 16,200 659,729 Rhodia 48,650 1,609,033 Sanofi-Aventis 36,010 2,302,565 Societe Generale 43,240 2,323,992 Total 57,302 3,036,126 Valeo 12,030 a 682,659 Germany4.2% BASF 15,750 1,256,498 Lanxess 12,640 998,255 Metro 38,480 2,770,572 SAP 31,190 1,587,988 Hong Kong.5% Hongkong Land Holdings 117,000 Ireland.5% CRH 35,958 Italy1.1% Enel 349,050 Japan20.9% Asahi Kasei 160,000 1,044,464 Canon 41,800 2,167,484 Central Japan Railway 257 2,152,482 Daihatsu Motor 88,000 1,350,511 Daito Trust Construction 14,900 1,020,372 Hino Motors 93,000 504,003 Hitachi 584,000 3,114,571 Honda Motor 51,700 2,047,241 JFE Holdings 14,000 487,646 Kaneka 119,000 825,188 Keihin 68,800 1,550,733 Lawson 16,300 806,066 Makita 30,100 1,230,841 Miraca Holdings 30,400 1,224,387 Mitsubishi 79,600 2,154,955 Mitsubishi Gas Chemical 119,000 845,708 Mitsubishi UFJ Financial Group 223,600 1,209,021 NTN 160,000 849,366 SMC 10,300 1,764,663 Softbank 29,600 1,024,826 Sumitomo Mitsui Financial Group 38,400 1,367,814 Sumitomo Trust & Banking 84,000 529,720 Tokyo Gas 211,000 935,583 Toyo Suisan Kaisha 58,000 1,290,873 Yahoo! Japan 1,762 683,619 Yamada Denki 15,110 1,031,031 Luxembourg1.5% ArcelorMittal 21,700 822,960 L'Occitane International 242,000 669,386 Millicom International Cellular, SDR 8,510 817,387 Netherlands3.1% ING Groep 181,920 a 1,769,778 Koninklijke Ahold 53,460 705,532 Koninklijke Philips Electronics 54,230 1,660,967 Unilever 24,980 777,777 Norway2.5% Subsea 7 21,333 a 553,101 Telenor 119,400 1,939,850 TGS Nopec Geophysical 67,200 1,514,434 Spain3.9% Amadeus IT Holding, Cl. A 28,620 599,684 Banco Bilbao Vizcaya Argentaria 165,110 1,668,023 Banco Santander 371,860 3,939,580 Sweden3.9% Atlas Copco, Cl. A 81,100 2,046,296 Electrolux, Ser. B 50,770 1,441,804 Sandvik 73,210 1,427,049 Volvo, Cl. B 73,170 a 1,289,191 Switzerland8.4% Adecco 20,830 1,364,532 Credit Suisse Group 40,080 1,614,774 Nestle 39,867 2,334,458 Roche Holding 16,044 2,350,832 Sulzer 8,032 1,224,128 Transocean 36,260 a 2,498,383 Zurich Financial Services 7,250 1,878,021 United Kingdom22.1% Barclays 438,750 1,789,818 British American Tobacco 69,090 2,653,620 British Land 114,020 932,390 BT Group 213,640 602,216 Compass Group 117,800 1,067,069 Cookson Group 78,368 a 804,573 Eurasian Natural Resources 88,250 1,441,940 GlaxoSmithKline 208,300 4,027,003 HSBC Holdings 172,090 1,746,925 IMI 85,850 1,264,862 Imperial Tobacco Group 35,130 1,077,890 Kingfisher 362,870 1,490,177 Legal & General Group 444,740 670,854 Old Mutual 469,000 900,123 Rio Tinto 42,460 2,970,015 Royal Dutch Shell, Cl. A 8,150 271,730 Royal Dutch Shell, Cl. B 137,050 4,519,188 Smith & Nephew 122,160 1,288,451 Thomas Cook Group 554,170 1,639,009 Unilever 86,500 2,647,326 WPP 99,130 1,220,192 United Arab Emirates.6% Dragon Oil 121,330 a United States1.0% iShares MSCI EAFE Index Fund 27,000 Total Common Stocks (cost $132,743,231) Preferred Stocks2.4% Germany ProSieben Sat.1 Media 30,130 905,917 Volkswagen 17,974 2,915,884 Total Preferred Stocks (cost $2,469,611) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,696,000) 1,696,000 b Total Investments (cost $136,908,842) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% SDR-Swedish Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $136,908,842. Net unrealized appreciation on investments was $22,295,448 of which $27,547,960 related to appreciated investment securities and $5,252,512 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 23.5 Industrial 12.9 Consumer Discretionary 12.3 Consumer Staples 11.7 Materials 9.7 Energy 8.5 Health Care 7.1 Information Technology 5.1 Telecommunication Services 4.2 Utilities 3.3 Money Market Investment 1.1 Exchange Traded Funds 1.0  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 155,936,350 - - Mutual Funds/Exchange Traded Funds 3,267,940 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund December 31, 2010 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary12.7% Abercrombie & Fitch, Cl. A 16,740 a 964,726 American Eagle Outfitters 94,880 a 1,388,094 BorgWarner 25,615 a,b 1,853,501 Chico's FAS 62,030 746,221 DreamWorks Animation SKG, Cl. A 29,540 a,b 870,544 Gentex 47,020 1,389,911 Guess? 39,740 1,880,497 Jack in the Box 64,910 a,b 1,371,548 Jones Group 60,730 943,744 Lennar, Cl. A 85,250 a 1,598,438 Meredith 50,750 1,758,488 OfficeMax 155,490 b 2,752,173 Ryland Group 96,710 a 1,646,971 Thor Industries 44,330 a 1,505,447 Toll Brothers 74,020 b 1,406,380 Williams-Sonoma 50,970 a 1,819,119 Consumer Staples2.4% BJ's Wholesale Club 35,430 b 1,697,097 Flowers Foods 43,580 a 1,172,738 Sanderson Farms 6,960 a 272,484 Whole Foods Market 28,306 1,432,001 Energy9.9% Cabot Oil & Gas 84,396 3,194,388 Comstock Resources 57,160 a,b 1,403,850 Frontier Oil 97,310 a,b 1,752,553 McDermott International 86,540 b 1,790,513 Nabors Industries 38,920 b 913,063 Oceaneering International 25,980 a,b 1,912,907 Oil States International 14,190 a,b 909,437 Penn Virginia 81,630 a 1,373,017 SandRidge Energy 113,890 a,b 833,675 Tidewater 38,340 a 2,064,226 Unit 54,140 b 2,516,427 Exchange Traded Funds1.0% iShares Russell 2000 Value Index Fund 26,370 a Financial27.1% Aspen Insurance Holdings 41,260 1,180,861 Associated Banc-Corp 123,200 a 1,866,480 BioMed Realty Trust 94,860 a,c 1,769,139 BOK Financial 18,430 a 984,162 Brandywine Realty Trust 86,680 a,c 1,009,822 CBL & Associates Properties 75,950 a,c 1,329,125 City National 56,957 a 3,494,881 Comerica 50,770 a 2,144,525 DiamondRock Hospitality 158,316 a,b,c 1,899,792 E*TRADE Financial 182,882 b 2,926,112 Entertainment Properties Trust 23,750 a,c 1,098,438 Fidelity National Financial, Cl. A 151,594 2,073,806 First American Financial 136,800 a 2,043,792 First Horizon National 238,775 a,b 2,812,772 Hanover Insurance Group 34,130 a 1,594,554 Hospitality Properties Trust 59,360 c 1,367,654 Investment Technology Group 85,702 b 1,402,942 Janus Capital Group 72,860 a 944,994 LaSalle Hotel Properties 77,660 a,c 2,050,224 Lexington Realty Trust 225,460 a,c 1,792,407 Mack-Cali Realty 38,130 a,c 1,260,578 MGIC Investment 411,300 a,b 4,191,147 Omega Healthcare Investors 81,430 a,c 1,827,289 Protective Life 55,300 a 1,473,192 Raymond James Financial 64,240 a 2,100,648 SEI Investments 82,820 1,970,288 SVB Financial Group 46,520 a,b 2,467,886 Health Care10.9% AMERIGROUP 40,530 a,b 1,780,077 Beckman Coulter 29,030 a 2,183,927 Chemed 28,840 1,831,628 Emergency Medical Services, Cl. A 25,840 b 1,669,522 Haemonetics 36,150 a,b 2,283,957 LifePoint Hospitals 57,130 a,b 2,099,528 Mednax 31,970 b 2,151,261 PAREXEL International 34,860 a,b 740,078 RehabCare Group 56,580 b 1,340,946 STERIS 70,570 a 2,572,982 Universal Health Services, Cl. B 42,790 1,857,942 Industrial14.5% AGCO 38,470 b 1,948,890 Atlas Air Worldwide Holdings 18,370 b 1,025,597 Avery Dennison 22,430 949,686 Babcock and Wilcox 52,430 b 1,341,684 Brink's 83,670 a 2,249,049 Carlisle 9,880 a 392,631 Clean Harbors 24,571 a,b 2,065,929 Corrections Corp. of America 89,460 a,b 2,241,868 FTI Consulting 77,820 a,b 2,901,130 Granite Construction 57,980 a 1,590,391 Herman Miller 58,450 1,478,785 Masco 104,520 1,323,223 Shaw Group 35,813 b 1,225,879 Snap-On 37,050 2,096,289 Spirit Aerosystems Holdings, Cl. A 97,780 a,b 2,034,802 Thomas & Betts 30,190 b 1,458,177 Werner Enterprises 40,510 a 915,526 Information Technology10.3% Arris Group 85,100 a,b 954,822 Atheros Communications 20,020 a,b 719,118 Brocade Communications Systems 371,790 b 1,966,769 Cadence Design Systems 221,310 b 1,828,020 CoreLogic 136,800 2,533,536 Cymer 38,030 a,b 1,714,012 Cypress Semiconductor 80,040 b 1,487,143 Diebold 69,590 a 2,230,360 QLogic 88,920 b 1,513,418 Synopsys 69,505 b 1,870,380 Tekelec 101,410 a,b 1,207,793 Websense 67,270 b 1,362,218 Materials4.7% Carpenter Technology 12,020 483,685 Coeur d'Alene Mines 101,190 a,b 2,764,511 Domtar 22,330 a 1,695,294 Louisiana-Pacific 156,960 a,b 1,484,842 Packaging Corp. of America 33,740 871,842 Sonoco Products 48,920 1,647,136 Utilities5.9% AGL Resources 32,160 a 1,152,936 Atmos Energy 41,180 a 1,284,816 Energen 46,854 2,261,174 Great Plains Energy 85,750 1,662,693 Hawaiian Electric Industries 58,290 a 1,328,429 MDU Resources Group 82,230 1,666,802 UGI 57,170 1,805,429 Total Common Stocks (cost $161,130,533) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,307,000) 1,307,000 d Investment of Cash Collateral for Securities Loaned30.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $57,218,197) 57,218,197 d Total Investments (cost $219,655,730) 130.4% Liabilities, Less Cash and Receivables (30.4%) Net Assets 100.0% a Security, or portion thereof, on loan. At December 31, 2010, the market value of the fund's securities on loan was $55,535,074 and the market value of the collateral held by the fund was $57,218,197. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $219,655,730. Net unrealized appreciation on investments was $26,204,360 of which $29,724,067 related to appreciated investment securities and $3,519,707 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 185,460,250 - - Mutual Funds/Exchange Traded Funds 60,399,840 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 By: /s/ James Windels James Windels Treasurer Date: February 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
